UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-156069 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 2669 South Xanadu Way, #C Aurora, Colorado 80014 (Address of principal executive offices, including zip code.) (720) 535-4840 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES [X]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:81,483,500 as of May 3, 2010. PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. IDLE MEDIA, INC. (A Development Stage Company) March 31, 2010 Page PART I. Item 1. Financial Statements: Condensed Balance Sheets F-1 Condensed Statements of Operations F-2 Condensed Statement of Stockholders’ Equity/(Deficiency) F-3 Condensed Statements of Cash Flows F-4 Notes to Condensed Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II. Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 15 Item 6. Exhibits. 15 Signatures 16 Exhibit Index 17 -2- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS As of As of ASSETS March 31, 2010 September 30, 2009 (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Related party advances TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIENCY Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 81,483,250 and 81,483,250 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during development stage TOTAL STOCKHOLDERS' DEFICIENCY TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-1 -3- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Period For the Three For the Three For the Six For the Six April 25, 2008 Months Months Months Months (Inception) Ended Ended Ended Ended through March 31, March 31, March 31, March 31, March 31, REVENUES $ - $ - $ - $ - $ - EXPENSES General and administrative Depreciation - - Impairment Expense - - Salary Expense Rent Total Expenses 7,155 LOSS FROM OPERATIONS (BEFORE TAXES) OTHER INCOME (EXPENSES) Interest Expense - - PROVISION FOR INCOME TAXES - NET LOSS $ NET LOSS PER SHARE, BASIC AND DILUTED $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these unaudited condensed financial statements. F-2 -4- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY/(DEFICIENCY) From APRIL 25, 2008 (INCEPTION) TO MARCH 31, 2010 (Unaudited) Accumulated Deficit Additional During Total Paid-in Development Stockholders' Preferred Stock Common Stock Capital Stage Equity/Deficiency Balance, April 25 2008 (Inception) - $ - - $ - $ - $ - $ - Shares issued to founders at $0.001 per share - Stock issued for cash at $0.10 per share - - - In kind contribution of office expenses - Net loss for the period Inception to September 30, 2008 - Balance, September 30, 2008 - - In kind contribution of services from President - In kind contribution of office expenses Cancellation of founders shares - Shares issued in connection with stock dividend - - - Net loss for the year ended September 30, 2009 - Balance, September 30, 2009 - - In kind contribution of services from President - In kind contribution of interest - Net loss for the three months ended December 31, 2009 - Balance, December 31, 2009 - - In kind contribution of services from President - In kind contribution of legal services - In kind contribution of interest - Net loss for the three months ended March 31, 2010 - Balance, March 31, 2010 - $ - $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-3 -5- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For The Period For the For the April 25, 2008 Six Months Six Months (Inception) Ended Ended through March 31, 2010 March 31, 2009 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Impairment expense - In-kind contribution of office expenses - In-kind contribution of interest - In-kind contribution of legal services - In-kind contribution of services from President Changes in Assets and Liabilities Security deposit - Increase in accounts payable Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Equipment purchase - Net cash used in investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of Loan Payable - Proceeds from Loan Payable - Proceeds from issuance of common stock - - Net cash provided by (used in) financing activities NET INCREASE (DECREASE) IN CASH CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock Dividend $ - $ - $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-4 -6- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The results for the interim period are not necessarily indicative of the results to be expected for the year. Activities during the development stage include developing the business plan and raising capital. (B) Organization IDLE MEDIA, INC. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on April 25, 2008. The Company was organized to create an online retail golf equipment store focusing on golf equipment and related items. On February 23, 2010 the Company changed its name from National Golf Emporium, Inc. The name change reflects entering into a non-binding letter of intent (the “LOI”) with Idle Media, LLC (IM) to acquire certain web properties including Datpiff LLC, a Pennsylvania internet music company. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. (D) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Website Development Costs The Company has adopted the provisions of FASB ASC No. 350 "Tangibles-Goodwill & Other." Costs incurred in the planning stage of a website are expensed while costs incurred in the development stage are capitalized and amortized over the estimated three-year life of the asset. For the period ended March 31, 2010 and the period ended March 31, 2009, the Company paid $0 and $0, respectively, to develop its website and charged $2,608 and $0 to amortization expense, respectively. F-5 -7- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) (F) Property and Equipment Property and equipment are recorded at cost. Maintenance, repairs, and renewals that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred. Property and equipment are depreciated using the straight-line method over the estimated useful lives of the assets, which is set at five years for computing equipment. Gains or losses on dispositions of property and equipment are included in the results of operations when realized. (G) Income Taxes The Company accounts for income taxes under the FASB ASC 740 for Income Taxes”. Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (H) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB ASC 260 "Earnings per Share." As of March 31, 2010 and 2009, there were no common share equivalents outstanding. (I) Business Segments The Company operates in one segment and therefore segment information is not presented. (J) Revenue Recognition Revenue from sales will be recognized when earned and realizable, which is when persuasive evidence of an arrangement exists, products are shipped and collectability is reasonably assured. (K) Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No. 2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. The ASU will be effective for the first annual reporting period beginning on or after June 15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on January 1, 2011. F-6 -8- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) NOTE 2GOING CONCERN As reflected in the accompanying unaudited condensed financial statements, the Company is in the development stage with minimal operations, used cash in operations of $55,312 from inception, and has a net loss since inception of $129,015. In addition there is working capital deficiency of $49,970 and a stockholders’ deficiency of $48,637 as of March 31, 2010. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to implement its strategic plans with Datpiff LLC provide the opportunity for the Company to continue as a going concern. NOTE 3PROPERTY AND EQUIPMENT At March 31, 2010 and September 30, 2009 property and equipment is as follows: March 31, 2010 September 30, 2009 (unaudited) Website costs $ $ Computer Equipment Accumulated Depreciation $ $ For the six month period ended March 31, 2010, the six month period ended March 31, 2009 and the period from April 25, 2008 (inception) to March 31, 2010 the depreciation expense was $2,608, $0 and $4,833, respectively. During the three months ending March 31, 2010, the Company recorded impairment expense for the website of $10,417. NOTE 4 NOTES PAYABLE During August 2008, an individual of the Company paid $1,000 of operating expenses on behalf of the Company. The Company entered into a written promissory note concerning this obligation. The loan is non- interest bearing and payable on demand. Upon demand, the Company has ten days to pay the amount before interest starts to accrue at a rate of 10% per annum. As of December 31, 2009, the loan payable was repaid in full. During July 2009, an individual made three separate loans to the Company totaling $9,142. The Company entered into written promissory notes concerning these obligations. The loans are non- interest bearing and payable on demand. Upon demand, the Company has ten days to pay the amounts before interest starts to accrue at a rate of 10% per annum (See Note 5). During the quarter ended December 31, 2009, an individual loaned the Company $2,500. The Company entered into written promissory notes concerning these obligations. The loans are non- interest bearing and payable on demand. Upon demand, the Company has ten days to pay the amount before interest starts to accrue at a rate of 10% per annum (See Note 5). F-7 -9- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) During the quarter ended March 31, 2010, an individual made five separate loans to the Company totaling $5,581. The Company entered into written promissory notes concerning these obligations. The loans are non- interest bearing and payable on demand. Upon demand, the Company has ten days to pay the amount before interest starts to accrue at a rate of 10% per annum (See Note 5). NOTE 5STOCKHOLDERS’ EQUITY (A) Common Stock Issued for Cash During the period from April 25, 2008 (Inception) to September 30, 2008, the Company issued 542,750 shares of common stock for cash of $54,275 ($.10 per share). (B) In-kind Contribution of Services During the period ended September 30, 2008, the Company’s president contributed office space with a fair value of $1,000. (See Note 6) During the year ended September 30, 2009, the Company’s president contributed office space with a fair value of $582. (See Note 6) During the year ending September 30, 2009, the Company’s president contributed services on behalf of the Company with a fair market value of $11,551 (see Note 6). During the six months ending March 31, 2010, the Company’s president contributed services on behalf of the company with a fair value of $5,759 (See Note 6). During the six months ending March 31, 2010, an outside attorney contributed services on behalf of the company with a fair value of $1,000. (C) In-kind Contribution of Interest During the six months ending March 31, 2010, the Company recorded in kind contribution of interest of $1,211 for the non-interest bearing note payables (see Note 3). (D) Stock Issued for Services On August 26, 2008, the Company issued 5,000,000 shares of common stock to its founder for services rendered which were valued to be $5,000 ($0.001 per share). (E) Stock Split Effected in the Form of a Stock Dividend On August 18, 2009, the Company's Board of Directors declared a twenty three-for-one stock split to be effected in the form of a stock dividend. The Company charged retained earnings $7,794,050 for the fair value of the stock on the date of declaration. The stock split was distributed on September 1, 2009 to shareholders of record as of September 1, 2009. All basic and diluted loss per share and average shares outstanding information have been adjusted to reflect the aforementioned stock dividend. F-8 -10- IDLE MEDIA, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF MARCH 31, 2010 (UNAUDITED) (F) Shares Cancelled On August 18, 2009, the Company’s founder cancelled 2,000,000 of the shares previously issued for no consideration. The transaction was accounted for as a capital contribution by the Company from the founder. NOTE 6RELATED PARTY TRANSACTIONS The president of the Company received 5,000,000 shares of common stock for services rendered valued at $5,000 (See Note 5(D)). During the period from April 25, 2008, (Inception) to September 30, 2008, the Company’s president contributed office space with a fair value of $1,000. (See Note 5 (B)). During the year ended September 30, 2009, the Company’s president contributed office space with a fair value of $582. (See Note 5 (B)). During the year ending September 30, 2009, the Company’s president contributed services on behalf of the Company with a fair market value of $11,551 (see Note 5(B)). During the six months ending March 31, 2010, the Company’s president contributed services on behalf of the company with a fair value of $5,759 (See Note 5(B)). NOTE 7SUBSEQUENT EVENTS On February 4, 2010, Idle Media, Inc. entered into a non-binding letter of intent (the “LOI”) with Idle Media, LLC (IM) to acquire certain web properties including Datpiff LLC, a Pennsylvania internet music company. Completion of the acquisition is subject to the satisfaction of several conditions precedent, including without limitation, the execution of a definitive acquisition agreement, the satisfactory completion of due diligence by both parties, the completion of audited financial statements by IM, and compliance with federal and state securities laws. On February 23, 2010, National Golf Emporium, Inc.amended its articles of incorporation and changed its name to Idle Media, Inc. On March 18, 2010, Idle Media, Inc., entered into a Stock Exchange Agreement and Plan of Reorganization with Idle Media LLC (IM), a Pennsylvania Limited Liability Corporation to acquire all of the issued and outstanding membership units of Datpiff, LLC, a Pennsylvania Limited Liability Corporation in exchange for 40,000,000 restricted shares of our common stock.The transaction will be accounted for as a reverse merger with Idle Media, LLC considered the “Accounting Acquirer” and Idle Media, Inc. considered the “Accounting Acquiree”. The principal shareholder will cancel their ownership of 53,000,000 shares of common stock.Closing will take place upon Idle Media LLC (IM) supplying the audited financial statements of Datpiff, LLC as required by Regulation S-X of the Securities Exchange Act of 1934. If the closing has not occurred by May 15, 2010, either party may terminate the agreement. F-9 -11- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information contained in Item 2 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. Overview We were incorporated under the laws of the State of Nevada on April 25, 2008. We were organized to create an on-line golf equipment retail store focus on the sale of golf equipment and related items. Our goal was to become a company that provided a full range of golf-related products, services and information to golfers and enables other golf businesses to better serve their customers and take advantage of additional revenue opportunities within the worldwide golf market. Our strategy was to build our strategic relationships and Internet-related technologies, to further develop our services.We were unsuccessful in the engaging in the foregoing business and have terminated such operations. Plan of Operations On February 4, 2010, we entered into a non-binding letter of intent (the “LOI”) with Idle Media, LLC (IM) to acquire certain web properties including Datpiff LLC, a Pennsylvania internet music company.On February 23, 2010, we amended our articles of incorporation and changed our name to Idle Media, Inc. On March 18, 2010, we entered into a Stock Exchange Agreement and Plan of Reorganization with Idle Media LLC (IM), a Pennsylvania Limited Liability Corporation to acquire all of the issued and outstanding membership units of Datpiff, LLC, a Pennsylvania Limited Liability Corporation in exchange for 40,000,000 restricted shares of our common stock.The transaction will be accounted for as a reverse merger with Idle Media, LLC considered the “Accounting Acquirer” and Idle Media, Inc. considered the “Accounting Acquiree”. The principal shareholder will cancel their ownership of 53,000,000 shares of common stock.Closing will take place upon Idle Media LLC (IM) supplying the audited financial statements of Datpiff, LLC as required by Regulation S-X of the Securities Exchange Act of 1934. If the closing has not occurred by May 15, 2010, either party may terminate the agreement. Assuming the transaction closes, we intend to engage in the Internet music business. Result of Operations For the six months ending March 31, 2010 our total operating expenses were $37,163 compared to total operating expenses of $40,587 for the six months ended March 31, 2009. This decrease was due to a decrease in general and administrative fees and specifically in professional fees paid in the process of us filing our registration statement with the SEC. Our net loss for the six months ended March 31, 2010 was ($38,374) compared to a net loss of ($40,587) for the six months ended March 31, 2009, which was due to the decrease in professional fees. -12- For the three months ending March 31, 2010 compared to March 31, 2009 our total operating expenses were ($21,192) compared to total operating expenses of( $7,155) for the three months ended March 31, 2009. This increase was due to an increase in impairment expense of our website asset and in general and administrative fees and specifically in professional fees. Our net loss for the three months ended March 31, 2010 was ($21,967) compared to a net loss of ($7,155) for the three months ended March 31, 2009, which was due to the increase in website asset impairment expense and professional fees. For the period April 25, 2008 (inception) through March 31, 2010 our total operating expenses were $127,804. Our net loss for period April 25, 2008 (inception) through March 31, 2010 was ($129,015). Capital Liquidity and Resources As reflected in the accompanying financial statements, the Company is in the development stage with minimal operations, used cash in operations of $55,312 from inception, and has a net loss since inception of $129,015. In addition there is working capital deficiency of $49,970 and a stockholders’ deficiency of $48,637 as of March 31, 2010. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to complete its merger with Datpiff, LLC and implement its business plan. We do not believe that our current cash and the cash flow we will generate from operations will be sufficient to sustain current level operations for the next twelve months. Therefore we will have the need for additional cash requirements during this time. If we require additional cash for our business, we will attempt to raise additional funds by way of a public or private offering of equity securities or through a debt financing. To date, we have not taken any steps to raise additional funds other than our initial offering. We believe that we will be able to raise sufficient funds in the event that funding is required to pursue our business over the next 12 months. However, we have no basis for this belief and have had no communications with any potential investor regarding providing us with this financing over the next 12 months. In the event that our expected cash flow is not sufficient and we are not able to raise additional funds, we may not be able to pursue our plan of operations as set forth above. This would significantly hinder our ability to grow our business. Specifically, we may not be able to market our online applications, including mobile interfaces, online games, social media and a digital music portal in the United States and through other traditional sources such as newspaper and magazines, text links, e-mail newsletters and trade magazines. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. -13- Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No. 2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. The ASU will be effective for the first annual reporting period beginning on or after June 15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on January 1, 2011. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4.CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are not effective because of the identification of a material weakness in our internal control over financial reporting which is identified below, which we view as an integral part of our disclosure controls and procedures. There were no changes in our internal control over financial reporting during the quarter ended March 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. The material weakness relates to the lack of segregation of duties in financial reporting, as our financial reporting and all accounting functions are performed by an external consultant, with no oversight by a professional with accounting expertise within the Company.Our President does not possess accounting expertise and our company does not have an independent audit committee.This weakness is due to the small size of the company and its limited resources, especially prior to its sale of shares through its public offering. With limited resources, we have had to keep administrative overhead costs as low as possible.The board has to weigh on an ongoing basis, the benefit of adding additional accounting staff to increase the segregation of duties, versus the financial cost of doing so.We expect to add accounting resources on a part-time basis, to balance the requirement for adequate financial reporting controls with our need to carefully conserve the company’s financial resources. Accordingly, as of March 31, 2010, we believe our internal control over financial reporting is not effective. -14- PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6. EXHIBITS. Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -15- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 6th day of May, 2010. IDLE MEDIA, INC. By: BRYAN SAWARYNSKI Bryan Sawarynski President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer and Chairman of the Board of Directors -16- EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -17-
